Citation Nr: 0311996	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  94-37 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder 
manifested by chest pains and costochondritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1975 to 
September 1979.

In March 1982, the Board of Veterans' Appeals (Board) denied 
service connection for a back disorder.  In April 1983, the 
Board denied service connection for a back disability 
manifested by chest pains and costochondritis.  In January 
1985, the Board determined that the prior decisions, denying 
service connection for a back disability, were final, and 
that the evidence submitted since those decisions was not 
sufficient to establish a new factual basis warranting 
service connection for a back disability.

A January 1992 RO rating decision determined that there was 
no new and material evidence to reopen the claim for service 
connection for a back disability.  The veteran was notified 
of this determination in January 1992 and she did not appeal.

In 1993, the veteran submitted an application requesting the 
reopening of her claim for service connection for a back 
disability manifested by chest pains and costochondritis.  
This appeal came to the Board from a November 1993 RO rating 
decision that determined there was no new and material 
evidence to reopen the claim for service connection for a 
back disorder.  In a January 2000 decision, the Board 
determined that the January 1992 RO rating decision was final 
and that no new and material evidence had been received since 
then to reopen the claim for service connection for a back 
disorder.

The veteran appealed the January 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2001 order, the Court granted a January 2001 
unopposed motion from the counsel for the VA Secretary to 
vacate and remand the January 2000 Board decision for 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) that redefined VA's duty to assist 
the veteran in the development of a claim.  Thereafter, the 
case was returned to the Board.

In 2002, the Board undertook additional development on the 
issue of whether new and material evidence had been submitted 
to reopen the claim for service connection for a back 
disorder, pursuant to authority under 38 C.F.R. § 19.9(a)(2) 
(2002).  In a May 2002 letter, the veteran was notified of 
the evidence needed to substantiate her application to reopen 
the claim for service connection for a back disorder.  A 
private medical report dated in July 2002 was received, and 
in 2003 the Board requested a VA examination of the veteran 
to determine the nature and extent of any back disorder and 
to obtain an opinion as to the etiology of any back condition 
found.  The veteran was notified of the Board's action in a 
February 2003 letter and that she had to report for the VA 
examination or that her claim would be adjudicated based on 
the evidence of record.  The veteran underwent VA 
examinations in 2003, and she was recommended for evaluation 
by an orthopedic surgeon to obtain an opinion as to the 
etiology of her back disorder.  The veteran refused to be 
seen by the orthopedic surgeon and the requested opinion was 
not obtained.


FINDINGS OF FACT

1.  By an unappealed January 1992 RO rating decision, it was 
determined that no new and material evidence had been 
submitted to reopen a claim for service connection for a back 
disorder.

2.  Evidence received subsequent to the January 1992 RO 
rating decision is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a back disorder manifested by 
chest pains and costochondritis.


CONCLUSIONS OF LAW

1.  The unappealed January 1992 RO rating decision, 
determining that there was no new and material evidence to 
reopen the claim for service connection for a back disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for a back disorder manifested 
by chest pains and costochondritis.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156, effective prior to August 29, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Guidelines for the implementation of the VCAA that amended VA 
regulations have been codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's application to reopen a claim for 
service connection for a back disorder, and that the 
requirements of the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.    However, 
neither do those provisions prohibit VA from providing some 
assistance to a claimant in the development of new and 
material evidence to reopen a previously denied claim.  
38 U.S.C.A. § 5103A(g) (West 2002).  The above-noted amended 
VA regulations provide for some assistance to a veteran in 
the development of evidence to reopen a previously finally 
denied claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  

The Court has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regarding to an 
application to reopen a previously denied claim if VA has 
received "a complete or substantially complete 
application."  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  
This duty includes notifying a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary.  The Court held that 
VA should advise the claimant of the type of specific evidence 
that will help in reopening the claim, and obtaining records 
from the Social Security Administration when applicable.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the veteran has been provided with examinations 
to determine the nature and extent of any back disorders.  
She and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify the 
veteran of the evidence needed to prevail on the claim.  In a 
May 2002 letter, the Board notified her of the evidence 
needed to substantiate her claim.  This letter notified her 
of the evidence she needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claim and that there is no prejudice 
to her by appellate consideration of the claim at this time 
without providing additional assistance to her in the 
development of the application to reopen the claim for 
service connection for a back disorder.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board is also granting her application 
to reopen the claim for service connection for a back 
disorder.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

Where arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

The January 1992 RO rating decision determined that there was 
no new and material evidence to reopen a previously denied 
claim for service connection for a back disorder.  The 
veteran was notified of the decision and she did not appeal.  
An unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed January 1992 RO rating 
decision to permit reopening of the claim.  38 
C.F.R. 3.156(a) (2002); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  For evidence to be deemed new, it must not be 
cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether the evidence links the claimed 
disability to an incident of service).  A determination by VA 
that information constitutes "new and material evidence" 
means that the new information is significant enough, either 
by itself or in connection with evidence already of record, 
that it must be considered in order to fairly decide the 
merits of a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in 2000.

The evidence of record at the time of the January 1992 RO 
rating decision, determining that no new and material 
evidence had been submitted to reopen the claim for service 
connection for a back disability, consisted of statements 
from the veteran to the effect that she had a back disability 
which had its onset in service; and service, service 
department, and private medical repots that do not show the 
presence of a chronic back disability until many years after 
service and that do not link the veteran's current back 
disability, variously classified, to an incident of service.

Various evidence has been received subsequent to the January 
1992 RO rating decision, including a private medical report 
dated in July 2002, that contains an opinion that there could 
be a link between the veteran's current back disorder to an 
injury in service.  This evidence by itself contributes a 
more complete picture to the veteran's claim for service 
connection for a back disorder.  Hodge, 155 F. 3d 1356; 
Elkins v. West, 12 Vet. App. 209 (1999).  Moreover, the 
opinion in this report must be considered credible for the 
purpose of determining whether the evidence is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Hence, the Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
a back disorder manifested by chest pains and costochondritis 
under the criteria of 38 C.F.R. § 3.156(a), effective prior 
to August 29, 2001.

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
back disorder manifested by chest pains and costochondritis 
is granted.


ORDER

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
back disorder manifested by chest pains and costochondritis 
is granted, and the appeal is granted to this extent.


REMAND

In view of the Board's holding that the claim for service 
connection for a back disorder manifested by chest pains and 
costochondritis is reopened, the entire evidentiary record 
must be considered.  Consequently, the case is remanded to 
the RO for consideration of the issue of entitlement to 
service connection for a back disorder manifested by chest 
pains and costochondritis in order to ensure due process to 
the veteran.  Bernard, 4 Vet. App. 384.

The Board's regulation authorizing development of evidence or 
cure of procedural defect by issuance of VCAA of 2000 letters 
was invalidated by Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304 (Fed. Cir. May 1, 2003).  The 
evidence received since the issuance of the most recent 
supplemental statement of the case to the veteran has not 
been reviewed by the RO and the veteran and her 
representative have not waived initial consideration of this 
evidence by the RO.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review the veteran's 
claim for service connection for a back 
disorder manifested by chest pains and 
costochondritis.  This review should 
consider all the relevant evidence since 
issuance of the most recent supplemental 
statement of the case.

2.  If the above action remains adverse 
to the veteran, an appropriate 
supplemental statement of the case should 
be sent to her and her representative.  
They should be afforded the opportunity 
to respond to the supplemental statement 
of the case before the file is returned 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



